                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:17-CV-022-KDB-DCK

 CURTIS NEAL,                                        )
                                                     )
                Plaintiff,                           )
                                                     )
    v.                                               )        ORDER
                                                     )
 WAL-MART STORES, INC. and                           )
 SYNCHRONY BANK,                                     )
                                                     )
                Defendants.                          )
                                                     )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 72) filed by Samuel A. Slater, concerning Stephen J. Newman,

on February 26, 2020. Stephen J. Newman seeks to appear as counsel pro hac vice for Defendants

Wal-Mart Stores, Inc. and Synchrony Bank. Upon review and consideration of the motion, which

was accompanied by submission of the necessary fee and information, the Court will grant the

motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 72) is GRANTED. Stephen J.

Newman is hereby admitted pro hac vice to represent Defendants Wal-Mart Stores, Inc. and

Synchrony Bank.

         SO ORDERED.

                                  Signed: February 26, 2020
